Case 17-17469-mdc         Doc 103      Filed 10/27/20 Entered 10/28/20 10:22:17         Desc Main
                                      Document Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                           CHAPTER13

         ARON GUTTIN                                             NO. 17-17469 MDC


                                           ORDER

               AND NOW, this __  28th day of _______ October     , 2020, upon consideration
of the Certification of Counsel of Default From Stipulation Between Debtor and Rivers Bend
Ill Condominium Association and Request for Relief From the Stay,

              IT IS HEREBY ORDERED:

              1.     Rivers Bend Ill Condominium Association is hereby granted relief from
the automatic stay set forth in 11 U.S.C. §362(a) and may exercise its state law rights with
respect to the Unit known as and located at 9584 B State Road, Philadelphia, Pennsylvania
19114.

                                      BY THE COURT:



                                      MAGDELINE D. COL EMAN
Copies to:                            CHIEF U.S. BANKRUPTCY JUDGE

Steven L. Sugarman, Esquire                       William C. Miller, Esquire, Trustee
Elliot H. Berton, Esquire                         1234 Market Street, Suite 1813
STEVEN L. SUGARMAN & ASSOC IATES                  Philadelphia, PA 19107
1273 Lancaster Avenue
Berwyn, PA 19312

Office of the United States Trustee               Brad J. Sadek, Esquire
833 Chestnut Street                               Sadek and Cooper
Suite 500                                         1315 Walnut Street, Suite 502
Philadelphia, PA 19107                            Philadelphia, PA 19107

Aron Guttin
9584 B State Road
Philadelphia, PA 19114
